DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 22), the limitation “a propulsion system” (emphasis added) renders the claim indefinite. It is not sufficiently clear if it is same or different from the “propulsion system” set forth on line 1 of the claim. Changing “a propulsion system” to “the propulsion system” on line 22 will overcome this rejection.
In claim 8 (line 1), the limitation “elongated mount” renders the claim indefinite. It is not sufficiently clear if it is same or different from the “elongated mount portion” (emphasis added) set forth in the preceding claim. Adding “portion” after “elongated mount” will overcome this rejection.
In claim 12 (lines 2-3), the limitations “the at least one lower link” and “the at least one upper link” lack antecedent basis in the claim, thereby rendering the claim indefinite. Amending the claim to depend from claim 2 will overcome this rejection.

In claim 14 (line 28), the limitation “the drive column” lacks antecedent basis in the claim, thereby rendering the claim indefinite. Changing “the drive column” to “a drive column of the propulsion system” will overcome this rejection.
In claim 15 (line 2), the limitation “a drive column of a propulsion system” renders the claim indefinite. It is not sufficiently clear if it is same or different from the drive column of the propulsion system set forth in the preceding claim. Changing “a drive column of a propulsion system” to “the drive column of the propulsion system” will overcome this rejection.
In claim 16, the limitation “for receiving drive column and a closed position for engaging drive column” renders the claim indefinite. It is not clear if such is same or different from the drive column set forth earlier in the claim. Changing this limitation to “for receiving the drive column and a closed position for engaging the drive column” will overcome this rejection.
In claim 17, the limitations “the at least one lower link” and “the at least one upper link” lack antecedent basis in the claim, thereby rendering the claim indefinite. Amending the claim to depend from claim 14 will overcome this rejection.
In claim 18 (line 26 and line 28), the limitations “the first arm” and “the second arm” lack antecedent basis in the claim, thereby rendering the claim indefinite. 
In claim 19 (line 1), the limitations “a first arm” and “a second arm” render the claim indefinite. It is not clear if such are same or different from the first and second arms set forth in the preceding claim 18.

Allowable Subject Matter
Claims 1-20 would be allowable if the rejected claims are amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action without broadening the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bragg (US 11447220) and Clegg (US 11332227) each discloses a pedal propulsion system mounted to a watercraft.
Pelini (US 7513810), Foley (US 4129088), Staley (US 2782744), and Kozubski (US 20040262488) each discloses a mounting apparatus having at least one link pivotally connected between a link support and a mount portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617